DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11178415. Although the claims at issue are not identical, they are not patentably distinct from each other because

Instant invention claim 1
Claims 1 and 8 of Patent No. 11178415
A method for video decoding in a decoder, comprising: 

decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a fractional motion vector for the current block; 





selecting one of an integer motion vector, a first interpolation filter, and a second interpolation filter for the current block based on a memory bandwidth usage in a pixel area that is being decoded in the current picture, the first interpolation filter being a block size dependent interpolation filter and the second interpolation filter being a block size independent interpolation filter; and 






reconstructing the current block based on the selected one of the integer motion vector, the first interpolation filter, and the second interpolation filter.
A method for video decoding in a decoder, comprising: 

decoding prediction information for a current block in a current picture that is a part of a coded video sequence; determining whether the prediction information indicates a fractional motion vector for the current block; 

determining whether one of a block width and a block height of the current block is below a first threshold; 

selecting a reconstruction tool for the current block from among an integer motion vector, a first interpolation filter, and a second interpolation filter (claim 8) wherein the selecting is based on a memory bandwidth usage in a pixel area that is being decoded in the current picture, wherein the first interpolation filter is a block size dependent interpolation filter, the second interpolation filter is a block size independent interpolation filter, and the integer motion vector is selectable as the reconstruction tool when the prediction information indicates the fractional motion vector; and 

reconstructing the current block based on the selected reconstruction tool.





Instant invention claim 10
Claims 10 and 18 of Patent No. 11178415
An apparatus for video decoding, comprising processing circuitry configured to: 

decode prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a fractional motion vector for the current block; 







select one of an integer motion vector, a first interpolation filter, and a second interpolation filter for the current block based on a memory bandwidth usage in a pixel area that is being decoded in the current picture, the first interpolation filter being a block size dependent interpolation filter and the second interpolation filter being a block size independent interpolation filter; and 














reconstruct the current block based on the selected one of the integer motion vector, the first interpolation filter, and the second interpolation filter.
An apparatus for video decoding, comprising: processing circuitry configured to: 

decode prediction information for a current block in a current picture that is a part of a coded video sequence; 
determining whether the prediction information indicates a fractional motion vector for the current block; 

determine whether one of a block width and a block height of the current block is below a first threshold; 


select a reconstruction tool for the current block from among an integer motion vector, a first interpolation filter, and a second interpolation filter (claim 18) wherein the processing circuitry is further configured to: before the memory bandwidth usage reaches a target bandwidth, select the second interpolation filter as the reconstruction tool; and after the memory bandwidth usage reaches the target bandwidth and the pixel area is still being decoded, select the reconstruction tool from among the integer motion vector and the first interpolation filter, wherein the first interpolation filter is a block size dependent interpolation filter, the second interpolation filter is a block size independent interpolation filter, and the integer motion vector is selectable as the reconstruction tool when the prediction information indicates the fractional motion vector; and 

reconstruct the current block based on the selected reconstruction tool.



Instant invention claim 19
Claims 19 and 20 of Patent No. 11178415
. A non-transitory computer-readable storage medium storing a program executable by at least one processor to perform:

decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a fractional motion vector for the current block; 





selecting one of an integer motion vector, a first interpolation filter, and a second interpolation filter for the current block based on a memory bandwidth usage in a pixel area that is being decoded in the current picture, the first interpolation filter being a block size dependent interpolation filter and the second interpolation filter being a block size independent interpolation filter; and 













reconstructing the current block based on the selected one of the integer motion vector, the first interpolation filter, and the second interpolation filter.
. A non-transitory computer-readable storage medium storing a program executable by at least one processor to perform:

decoding prediction information for a current block in a current picture that is a part of a coded video sequence; determining whether the prediction information indicates a fractional motion vector for the current block; 

determining whether one of a block width and a block height of the current block is below a first threshold; 

selecting a reconstruction tool for the current block from among an integer motion vector, a first interpolation filter, and a second interpolation filter (claim 20) wherein the storied program further performs: determining whether both of the block width and the block height of the current block are less than the first threshold; and selecting the reconstruction tool when both of the block width and the block height of the current block are determined to be below the first threshold and the prediction information indicates the fractional motion vector, wherein the first interpolation filter is a block size dependent interpolation filter, the second interpolation filter is a block size independent interpolation filter, and the integer motion vector is selectable as the reconstruction tool when the prediction information indicates the fractional motion vector; and 

reconstructing the current block based on the selected reconstruction tool.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180098066 A1) in view of Ugur (“CE.3: Interpolation filter with shorter tap-length for small PU’s”).

Concerning claim 1, Lee et al. (hereinafter Lee) teaches a method for video decoding in a decoder, comprising: 
decoding prediction information for a current block in a current picture that is a part of a coded video sequence (¶¶0086, 0125, 0129-0130 – a decoding process reconstructs a prediction unit (information) for a coding unit/current block in a current picture of a coded video sequence), the prediction information indicating a fractional motion vector for the current block (¶¶0081, 0083, 0125 – the prediction unit includes motion information comprising a motion vector with fractional pixel values for the current block); 
selecting one of an integer motion vector, a first interpolation filter, and a second interpolation filter for the current block based on a combination of factors (¶¶0141-0146, 0163), the first interpolation filter being a block size dependent interpolation filter and the second interpolation filter being a block size independent interpolation filter (¶0112 – interpolation filter selection is based on a selection criteria such as block size (block size dependent) or coding level of the coding unit (block size independent)); and 
reconstructing the current block based on the selected one of the integer motion vector, the first interpolation filter, and the second interpolation filter (¶¶0086, 0168 – reconstructing the coding unit/current block based on the determined interpolation filter). Not explicitly taught is the method, wherein the selecting is based on memory bandwidth usage in a pixel area that is being decoded in the current picture.
Ugur et al. (hereinafter Ugur), in the same field of endeavor, teaches selecting a filter for the current block based on memory bandwidth usage in a pixel area that is being decoded in the current picture (§ 1 Introduction: choosing between filters in order to reduce the memory bandwidth overhead).
Taking Lee and Ugur, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the filter selection of Lee to include selecting a filter for the current block based on memory bandwidth usage in a pixel area that is being decoded in the current picture in order to reduce the memory bandwidth overhead.

Concerning claim 2, Lee teaches the method of claim 1, further comprising determining whether one of a block width and a block height of the current block is below a first threshold (¶¶0136, 0141 – determining whether the size of the current block is less than (below) a threshold, wherein the size is calculated by M*N, wherein M is the width and N is the height)), 
wherein the selecting includes selecting one of the integer motion vector, the first interpolation filter, and the second interpolation filter for the current block when the one of the block width and the block height of the current block is determined to be below the first threshold (¶¶0141, 0163 – selecting an interpolation filter from a set of interpolation filters (first and second) based on the size of the current block determined to be less than the threshold, wherein the size is calculate d by M*N, wherein M is the width and N is the height).

Concerning claim 3, Lee further teaches the method of claim 2, wherein 
the determining includes determining whether both of the block width and the block height of the current block are less than the first threshold (¶¶0136, 0141 – determining whether the size of the current block is less than (below) a threshold, where the block size is calculated as M*N, wherein M is the width and N is the height (both width and height)); and
the selecting includes selecting one of the integer motion vector, the first interpolation filter, and the second interpolation filter for the current block when both of the block width and the block height of the current block are determined to be below the first threshold (¶¶0141, 0163 - selecting an interpolation filter from a set of interpolation filters (first and second) based on the size (both width and height) of the current block determined to be less than the threshold).

Concerning claim 5, Lee further teaches the method of claim 1, wherein the selecting is based on a picture resolution of the current picture (¶0118 - the filter is selected based on the resolution of the current frame (picture)).

Concerning claim 6, Lee further teaches the method of claim 1, wherein the selecting is based on one of a picture width, a picture height, a number of pixels in the current picture, a frame rate, and a fill rate of the current picture (¶¶0118; 0154 - selecting the filter based on the size of the current block calculated as width * height).

Concerning claim 7, Lee further teaches the method of claim 1, wherein the selecting is based on one or more control flags included in the prediction information (¶¶0118, 0153, 0154 - selecting the filter based on the size of the current block provided by a flag indicating the current block size encoded with the prediction information).

Concerning claim 8, Lee further teaches the method of claim 7, wherein the one or more control flags are signaled in at least one of a sequence level, a picture level, a tile level, a slice level, and a block level (¶¶0081, 0154 - the flag is encoded in a prediction block (block level)).

Considering claim 10, claim 10 is the corresponding apparatus to the method of claim 1 and is rejected under the same rationale.

Considering claim 11, claim 11 is the corresponding apparatus to the method of claim 2 and is rejected under the same rationale.

Considering claim 12, claim 12 is the corresponding apparatus to the method of claim 3 and is rejected under the same rationale.

Considering claim 14, claim 14 is the corresponding apparatus to the method of claim 5 and is rejected under the same rationale.

Considering claim 15, claim 15 is the corresponding apparatus to the method of claim 6 and is rejected under the same rationale.

Considering claim 16, claim 16 is the corresponding apparatus to the method of claim 7 and is rejected under the same rationale.

Considering claim 17, claim 17 is the corresponding apparatus to the method of claim 8 and is rejected under the same rationale.

Considering claim 19, claim 19 is the corresponding non-transitory computer-readable storage medium to the method of claim 1 and is rejected under the same rationale.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180098066 A1) in view of Ugur (“CE.3: Interpolation filter with shorter tap-length for small PU’s”), further in view of Cheng et al. (US 20160029022 A1).

Concerning claim 4, Lee in view of Ugur discloses the method of claim 1. Lee further teaches the method,
the determining includes determining whether the block width of the current block is less
than the first threshold (¶¶0136, 0141 - determining whether the size of the current block is
less than (below) a threshold, where the block size is calculated as M’N, where M is the
width and N is the height (both width and height) ); and
the selecting includes selecting one of the integer motion vector, the first interpolation
filter, and the second interpolation filter for the current block when the block width and height of
the current block is determined to be less than the first threshold (¶¶0141, 0163 - selecting an
interpolation filter from a set of interpolation filters (first and second) based on the size of
the current block determined to be less than the threshold, where the size is calculated by
M’N, where M is the width and N is the height). 
However, Lee does not teach wherein the determining includes determining whether the block width of the current block is less than the first threshold and the block height of the current block is less than a second threshold.
Chen et al. (hereinafter Cheng) teaches determining whether the block width of the current block is less than the first threshold and comparing the block height of the current block to a second threshold (¶0030 - comparing the width of an input coding unit (current block) to the first threshold and comparing the height of the input coding unit to a second threshold). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lee and Ugur to include comparing the block width to a first threshold and the block height to a second threshold, as taught by Cheng, for the benefit of splitting the input coding unit, or block, into two output coding units, or blocks, for the benefit of performing different processing operations on the different coding units based on their size (Cheng; ¶0030). Although neither Lee, Ugur or Cheng specifically teach determining the block height is less than a second threshold, Lee teaches determining the height is less than a first threshold (¶0141), and Cheng teaches comparing the height to a second threshold (¶0030). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the determining the block height is less than a threshold disclosed by Lee with the second threshold disclosed by Cheng, to determine the block height is less than the second threshold, for the benefit of selecting an interpolation filter based on both the width and height being less than individual respective thresholds.

Considering claim 13, claim 14 is the corresponding apparatus to the method of claim 4 and is rejected under the same rationale.

Claims 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180098066 A1) in view of Ugur (“CE.3: Interpolation filter with shorter tap-length for small PU’s”), further in view of Dane et al. (US 20090147853 A1).

Concerning claim 9, Lee in view of Ugur teaches the method of 1. Not explicitly taught is the method, further comprising: before the memory bandwidth usage reaches a target bandwidth, selecting the second interpolation filter for the current block; and after the memory bandwidth usage reaches the target bandwidth and the pixel area is still being decoded, selecting one of the integer motion vector and the first interpolation filter for the current block.
Dane et al. (hereinafter Dane) , in the same field of endeavor, teaches monitoring, detecting or otherwise determining available power, computing and/or memory resources within a device in which video decoding is provided (¶0111). The resource monitoring monitors resource budgets applicable to the processing of frames (¶0111). Dane further teaches 
before the memory bandwidth usage reaches a target bandwidth (¶¶0111-0116: if there is enough power, computing and/or memory resources available within a device), 
selecting one of a plurality of interpolation/extrapolation modes for the current block (¶¶0111-0116: selecting a interpolation mode); and 
after the memory bandwidth usage reaches the target bandwidth and the pixel area is still being decoded (¶¶0111-0116: if there is insufficient power, computing and/or memory resources available within a device), 
selecting another one of a plurality of interpolation/extrapolation modes for the current block (¶¶0111-0116: selecting a different interpolation mode).
Taking Lee, Ugur and Dane, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the filter selection of Lee and Ugur to apply the filter selection for the current block based on a measured memory bandwidth usage, as taught by Dane, to select the second interpolation filter before the memory bandwidth usage reaches a target bandwidth and select one of the integer motion vector and the first interpolation filter after the memory bandwidth usage reaches the target bandwidth in order to avoid unnecessary degradation in the quality of the interpolated picture.

Considering claim 18, claim 18 is the corresponding apparatus to the method of claim 9 and is rejected under the same rationale.

Considering claim 20, claim 20 is the corresponding non-transitory computer-readable storage medium to the method of claim 9 and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425